          Case 1:17-cv-08742-PAE Document 14 Filed 04/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LUCIANO MENDEZ-ROJAS,

                                        Petitioner                     17 Civ. 8742 (PAE)
                       -v-
                                                                         11 Cr. 929 (PAE)

UNITED STATES OF AMERICA,                                                    ORDER
                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has reviewed the pro se petition of Luciano Mendez-Rojas for relief pursuant

to 28 U.S.C. § 2255, Dkt. 73,1 and the Government’s memorandum of law in opposition, Dkt. 75

(“Gov’t Mem.”).

       The Court denies Mr. Mendez-Rojas’s § 2255 petition, his third, for the reasons set out in

the Government’s opposition memorandum. In the interest of economy, the Court incorporates

by reference the analysis in that memorandum. In brief, as explained there, Mr. Mendez-Rojas’s

petition (1) is untimely; and (2) fails to set out facts which would warrant relief under Federal

Rule of Civil Procedure 60(b). See Gov’t Mem. at 3–5.

       The Court is, further, deeply familiar with Mr. Mendez-Rojas’s case. The Court devoted

considerable thought and attention to Mr. Mendez-Rojas’s case when it was pending between

2011 and 2013. With due care and attention, the Court later carefully considered, and denied,

Mr. Mendez-Rojas’s initial § 2255 petition (filed in 2014) and his second such petition (filed in

2017). With confidence, the Court can state that Mr. Mendez-Rojas has no basis to claim error

with respect to his prosecution, representation, plea or sentencing. Nor can Mr. Mendez-Rojas

1
 Unless otherwise indicated, docket references are to the docket of Mr. Mendez-Rojas’s criminal
case, 11 Cr. 929.
          Case 1:17-cv-08742-PAE Document 14 Filed 04/17/20 Page 2 of 2



credibly claim a miscarriage of justice. The evidence of his guilt on two offenses to which he

pled guilty—sexual exploitation of a child (his own son) and transportation and distribution of

child pornography—was overwhelming. It was largely video-graphic, in the form of video files

extracted from Mr. Mendez-Rojas’s computer following a valid law enforcement search. The

252-month sentence that the Court imposed for those offenses was amply justified. Any lesser

sentence would have been incompatible with the assembled § 3553(a) factors.

       The Court accordingly dismisses Mr. Mendez-Rojas’s petition. The Court declines to

issue a certificate of appealability and certifies that any appeal from this order would not be

taken in good faith; therefore, in forma pauperis status is denied for the purpose of an appeal.

Coppedge v. United States, 369 U.S. 438, 445 (1962).

       The Clerk of Court is respectfully directed to terminate the motions pending at docket 73

of 11-Cr-929 and docket 10 of 17-Cv-8742. A copy of this decision will be mailed to Mr. Mendez-

Rojas by Chambers.

       SO ORDERED.

                                                           PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: April 17, 2020
       New York, New York




                                                 2
